Fourth Court of Appeals
                                        San Antonio, Texas
                                             December 23, 2015

                                            No. 04-15-00777-CV

                                       IN RE Cassandra L. LEIJA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On December 10, 2015, relator filed a petition for writ of mandamus. This court is of the
opinion that a serious question concerning the mandamus relief sought requires further
consideration. See TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may
file a response to the petition in this court no later than January 20, 2016. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on December 23, 2015.



                                                        PER CURIAM




           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2010-08-27732-CV, styled In the Interest of J.J.C., A Child, pending in
the 38th Judicial District Court, Uvalde County, Texas, the Honorable Spencer Whitewood Brown presiding.